USCA1 Opinion

	




      [NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First CircuitNo. 98-1106                        SVEN A. JOHANSON,                      Plaintiff, Appellant,                                v.                    DONALD R. DAINES, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Nancy Gertner, U.S. District Judge]                              Before                     Torruella, Chief Judge,                                                     Selya, Circuit Judge,                                             and Schwarzer,* Senior District Judge.                                                                     Sven A. Johanson, pro se, with whom Schneider, Johanson &Silin was on brief, for appellant.     Ian Crawford, with whom Todd & Weld was on brief, forappellees.June 8, 1998                                _______________*Of the Northern District of California, sitting by designation.  Per Curiam.  We have carefully considered this appeal andfind it to be without merit.  The plaintiff's complaint, construedmost charitably to him, does not state a claim arising underfederal law, and the plaintiff has demonstrated no other arguablebasis for federal jurisdiction.  We therefore summarily affirm thedismissal of the plaintiff's complaint for substantially thereasons advanced in the district court's thoughtful rescript.  SeeJohanson v. Daines, No. 97-10137-NG (D. Mass. Nov. 10, 1997)(unpublished slip op.).Affirmed.